Benham, Chief Justice.
These cases involve appeals from the trial court’s finding that title to two tracts of land reverted to the grantor’s estate and from the dismissal of Betty Brown’s claim for partitioning the properties.
Milton Miller conveyed 25 acres of land to his wife, Camilla Miller, by a deed which provided as follows:
“[T]he grantor herein reserves a life estate for himself in and to said property for and during his natural life, with remainder over to Camilla Miller; and at the death of Camilla Miller the same shall go to Ralph Miller, and at the death of *216Ralph Miller the same shall go to his children then living, share and share alike. In the event he dies without child or children, said 25 acre tract shall revert to my estate[.]”
On that same day, Milton Miller also conveyed 100 acres of land to his son, Ralph Miller, by a deed which provided as follows:
“[T]he grantor herein reserves a life estate for himself in and to said property for and during his natural life, with remainder over to Ralph Miller and [Eloise Miller, his wife], and at the death of Ralph Miller and Eloise Miller, the same shall go to their children then living, share and share alike. In the event they die without child or children said property shall revert to my estate[.]”
Camilla Miller, Milton Miller, Eloise Miller, and Ralph Miller have all died, in that order. Although Ralph and Eloise Miller did not have children together, Ralph had three illegitimate children: Betty Brown, Angela Williams, and Jamakael Williams.1 Individually and as executor of the estate of Ralph Miller, Brown brought an action against Angela Williams and Jamakael Williams to determine whether they were the “children” of Ralph Miller, and also filed a petition seeking to partition the two tracts of land conveyed in the deeds. Via special verdict, the jury found that Brown, Angela Williams, and Jamakael Williams were the biological, virtually legitimated children of Ralph Miller. However, the trial court found that none of the parties were “children” under the two deeds and thus title to both tracts of land reverted to the estate of Milton Miller. The court also dismissed Brown’s petition for partitioning. Angela Williams and Jamakael Williams appeal the trial court’s finding that they were not “children” under the deed, and Brown cross-appeals both the trial court’s finding that she is not a “child” under the deed and its dismissal of her petition for partitioning.

Appeal No. S96A1256

1. In construing the deeds at issue, we look to the intent of the grantor, Milton Miller. Banks v. Morgan, 163 Ga. 468, 470 (136 SE 434) (1927). In ascertaining the grantor’s intent, it is proper to look to the law in effect at the time that the grantor drafted the deed, 1961. See Thomas v. Trust Co. Bank, 247 Ga. 693 (279 SE2d 440) (1981). It *217is important to note that we are not concerned with, nor do we decide, the issue whether the term “children” in all instruments of conveyance includes illegitimate children, but we must simply decide the grantor’s intent in those deeds in the case before us. Under the law in 1961, the word “children” in instruments of conveyance meant legitimate children absent evidence of a specific contrary intent. Pasley v. State, 215 Ga. 768 (2) (113 SE2d 454) (1960). The deed conveying 25 acres states that, “. . . at the death of Ralph Miller the same shall go to his children then living, share and share alike. In the event he dies without child or children, said 25 acre tract shall revert to my estate.” (Emphasis supplied.) Because the law at the time that Milton Miller drafted the deed was that “children” only constituted legitimate children, and no evidence indicates that Milton Miller intended to include illegitimate children, we conclude that Milton Miller did not intend for the 25 acres to devolve to Ralph Miller’s illegitimate children. Therefore, the trial court did not err in determining that Angela Williams, Jamakael Williams, and Brown were not “children” under this deed and were not entitled to this tract of land.
2. In looking at the grantor’s wording in the deed conveying 100 acres, we reach the same result, though for a different reason. That deed states, “. . . with remainder over to Ralph Miller and Eloise Miller, his wife, the same shall go to their children then living, share and share alike. In event they die without child or children said property shall revert to my estate.” (Emphasis supplied.) The clear intention of the grantor was to convey the 100-acre tract of land to Ralph and Eloise Miller’s children, that is, children they had together, not separately. We conclude that the intent was not to include any illegitimate children of either Ralph or Eloise Miller, and that the trial court properly found that the parties were not “children” under this deed and that title to this deed reverted to the estate of Milton Miller.

Cross-Appeal No. S96X1257

3. Brown contends that the trial court erred in dismissing her petition for partitioning because she was executor of the estate of Ralph Miller and thus had legal authority to bring an action to partition the lands if the lands did in fact revert to the estate of Milton Miller because Ralph had no “children.” We agree.
The deed to the 25-acre tract of land establishes that the land goes to Ralph Miller upon Milton Miller’s death, and upon Ralph Miller’s death, the land goes to his children, and if no children, back to Milton Miller’s estate. The deed to the 100-acre tract establishes that the land goes to Ralph and Eloise Miller upon Milton Miller’s death, and upon Ralph and Eloise Miller’s death, to their children, and if no children, back to Milton Miller’s estate. Because Brown was *218the executor of the estate of Ralph Miller, who was indisputably an heir to Milton Miller’s intestate estate, Brown was entitled to bring an action to partition both tracts of land, whether or not the trial court found that she was a “child” under the deeds. See Peck v. Watson, 165 Ga. 853, 869 (142 SE 450) (1928). Accordingly, we reverse the trial court on this issue and remand the case for consideration not inconsistent with this opinion.

Judgment affirmed in part and reversed in part.


All the Justices concur, except Sears and Hunstein, JJ, who concur in part and dissent in part.


 Ralph also adopted a daughter, Tarrie Thomas, after the death of Eloise Miller. Although she was a party to the action brought by Betty Brown, she did not appeal the trial court’s judgment.